DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosaki (WO 2017/010370) (provided on the IDS of 7/21/2020). As the WO document is not in English, citations are made to the corresponding US document, US 2018/0194924.
Mosaki teaches an example where a high saturated copolymer rubber derived from acrylonitrile, mono-butyl maleate, and butadiene and hydrogenated to an iodine number of 9 (¶ 119-121) was mixed with a crosslinking agent and crosslinked (¶ 130-131).
Claims 5-6 use in the product-by-process format by use of the language, “produced by the method according to claim 1” and “prepared by the method of according to claim 5.” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Allowable Subject Matter
Claims 1-4 are allowed.
The allowable subject matter in claim 1 includes a step of heating the latex at 50-85˚C in the state where the pH is adjusted in the range of 8.5 to 12 and a step of subjecting the latex of the carboxy group-containing nitrile rubber after the heating to a hydrogenation reaction in the presence of a hydrogenation catalyst in the state where the pH is adjusted in the range of 5 to 8.
Relevant prior art includes Nagamori (US 8,153,712), Inoue (US 9,969,886), Guo (US 2003/0171500), and Mosaki (WO 2017/010370).
Nagamori teaches a process where acrylonitrile, mono-butyl fumarate and butadiene were polymerized followed by hydrogenation to give a rubber with an iodine number of 10 (col. 21-22). Nagamori fails to teach the pH when heating the latex prior to hydrogenation and Nagamori fails to teach the pH during hydrogenation.
Inoue teaches a process where a nitrile rubber is formed by polymerizing acrylonitrile, methacrylic acid, and butadiene to form a nitrile rubber, followed by heating at 60˚C, and then 
Guo teaches a process of forming a nitrile rubber having carboxyl groups where acrylonitrile, butadiene, and methacrylic acid are polymerized and then hydrogenated (¶ 45). Guo fails to teach the pH when heating the latex prior to hydrogenation and Guo fails to teach the pH during hydrogenation.
Mosaki teaches an example of forming a high saturated copolymer rubber derived from acrylonitrile, mono-butyl maleate, and butadiene and hydrogenated to an iodine number of 9 (¶ 119-121). Mosaki fails to teach the pH when heating the latex prior to hydrogenation and Mosaki fails to teach the pH during hydrogenation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764